United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4127
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Sigifredo Ramirez,                       *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 15, 2006
                                 Filed: November 27, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Sigifredo Ramirez appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute and possess with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 846. Ramirez argues the sentence is
unreasonable, contending that the court--after granting a safety-valve reduction-- gave
“no clear reason” for sentencing him at the midpoint rather than the bottom of the
Guidelines imprisonment range.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       The record reflects that the district court considered appropriate sentencing
factors, and we conclude the sentence is not unreasonable. See United States v. Long
Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005); United States v. Tobacco, 428 F.3d
1148, 1151 (8th Cir. 2005); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.),
cert. denied, 126 S. Ct. 840 (2005).

      Accordingly, we affirm.
                     ______________________________




                                         -2-